
	
		I
		111th CONGRESS
		1st Session
		H. R. 591
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Price of North
			 Carolina (for himself, Mr.
			 Holt, Mr. Hinchey,
			 Ms. Schakowsky,
			 Mr. Blumenauer,
			 Mr. Miller of North Carolina,
			 Mr. Watt, Mr. McGovern, Mr.
			 Olver, Ms. DeLauro, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on the
			 Judiciary,
			 Foreign Affairs, and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To improve United States capabilities for gathering human
		  intelligence through the effective interrogation and detention of terrorist
		  suspects and for bringing terrorists to justice through effective prosecution
		  in accordance with the principles and values set forth in the Constitution and
		  other laws.
	
	
		1.Short titleThis Act may be cited as the
			 Interrogation and Detention Reform Act
			 of 2008.
		IInterrogation
			 policy 
			101.Statement of
			 policyIt shall be the policy
			 of the United States to—
				(1)vigorously
			 implement a sustained national strategy to combat the short- and long-term
			 threat to national security posed by global terrorism and global terrorist
			 organizations using all appropriate instruments of United States national
			 power;
				(2)arrest, detain, and prosecute to the full
			 extent of the law individuals who are involved in or are providing material
			 support for terrorist activities, and use all appropriate means to obtain from
			 individuals lawfully in United States custody timely, accurate, and actionable
			 intelligence to protect the national security interests of the United
			 States;
				(3)provide extensive
			 specialized training to personnel working in support of the Federal Government
			 who are involved in the arrest, detention, interrogation, and prosecution of
			 terrorist suspects;
				(4)enforce, in the
			 arrest, detention, interrogation, and prosecution of terrorist suspects,
			 standards of conduct that uphold the principles of human rights that are set
			 forth in the Constitution and have been held sacred by generations of
			 Americans;
				(5)prohibit the
			 application of all forms of torture and cruel and inhuman or degrading
			 treatment or punishment during the arrest, detention, interrogation, and
			 prosecution of terrorist suspects and aggressively work to prevent such
			 behaviors by personnel that come into contact with terrorist suspects while
			 such suspects are in the custody or under the effective control of the Federal
			 Government;
				(6)actively seek to
			 research and develop the most effective practices for arrest, detention,
			 interrogation, and prosecution of terrorist suspects in cooperation with
			 nations allied with the United States, incorporating insights from past
			 international experiences in combating global terrorism and global terrorist
			 organizations;
				(7)develop and
			 regularly monitor policies related to the arrest, detention, interrogation, and
			 prosecution of terrorist suspects to ensure that their effective exercise is
			 consistent with the United States’ strategic goals of weakening global
			 terrorist organizations and their recruitment capabilities over the long term
			 and strengthening the international leadership of the United States; and
				(8)work through
			 international fora, including the United Nations, to strengthen the capacity of
			 international treaties and organizations to confront the challenge of global
			 terrorism.
				IIDetention of
			 terrorist suspects
			201.Registration
			 with the International Committee of the Red Cross
				(a)RegistrationThe
			 head of an element of the intelligence community (as defined in section 3(4) of
			 the National Security Act of 1947 (50 U.S.C. 401a(4))) that has custody or
			 effective control of an individual shall, upon the detention of the
			 individual—
					(1)immediately notify
			 the International Committee of the Red Cross of such custody or effective
			 control; and
					(2)as soon as practicable, provide the
			 International Committee of the Red Cross physical and repeat access to such
			 individual.
					(b)ConstructionSubsection
			 (a) shall not be construed to—
					(1)create or modify
			 the authority of an element of the intelligence community to detain an
			 individual; or
					(2)limit or otherwise
			 affect any other rights or obligations which may arise under any provision of
			 law or an international agreement.
					IIIEnhancing
			 prosecution of terrorists
			301.FindingsCongress finds the following:
				(1)International
			 terrorists, including members of al Qaeda, have carried out attacks on United
			 States diplomatic and military personnel and facilities abroad and on citizens
			 and property within the United States and constitute a grave and sustained
			 threat to the national security of the United States.
				(2)In response to the
			 threat of international terrorism, the United States must pursue a multi-faced
			 strategy that applies all appropriate tools of national power, including
			 military, diplomatic, economic, cultural, and legal tools.
				(3)The ability of the
			 United States to detain, prosecute, and convict individuals suspected of
			 committing or supporting terrorism or of otherwise waging hostilities against
			 the United States is vital to efforts to combat terrorism and to United States
			 national security.
				(4)Attempts to implement a military tribunal
			 system in accordance with Executive Order 13425, the Military Commissions Act
			 of 2006 (Public Law 109–366), or the President’s Military Order of November 13,
			 2001 (66 Fed. Reg. 57,833), have failed to achieve their stated mission of
			 bringing suspected terrorists and combatants to justice. To date, the tribunals
			 and commissions established in connection with these efforts have yielded just
			 three convictions, the first following a guilty plea by the defendant, and have
			 failed to achieve the conviction of a single individual in connection with the
			 terrorist attacks on the United States on September 11, 2001.
				(5)The United States
			 Supreme Court has found serious conflicts between efforts to implement a
			 military tribunal system for the trial of detained terrorist suspects and
			 obligations under the Constitution, Federal law, and international treaties to
			 which the United States is party.
				(6)The United States,
			 through the Uniform Code of Military Justice and the civilian justice system,
			 possesses adequate jurisdiction to try any individual engaged in committing,
			 conspiring to commit, or providing material support for, acts of terrorism,
			 unlawful combat, or other hostilities against the United States.
				(7)The Uniform Code of Military Justice
			 establishes a system for the fair and speedy trial of combatants and others
			 engaged in hostilities against the United States for violations against the law
			 of war and related offenses.
				(8)The United States
			 civilian justice system allows for the fair and speedy trial of individuals who
			 engage in terrorist activities against the United States who are enemy
			 combatants, terrorists, or otherwise engaged in criminal acts, and there is an
			 extensive legal framework providing jurisdiction over the offenses committed by
			 such individuals.
				(9)Since September
			 11, 2001, the United States civilian justice system has accumulated an
			 impressive record of success in prosecuting and convicting individuals
			 suspected of committing or supporting terrorism, having convicted at least 145
			 such individuals, and is an essential and effective tool in combating
			 international terrorism.
				(10)Existing laws and
			 regulations, including the Classified Information Procedures Act (18 U.S.C.
			 App. 3; Public Law 96–456), provide a detailed framework for protecting the
			 full range of sensitive and classified information during the prosecution of
			 cases involving terrorism offenses and related crimes.
				(11)In addition to
			 the existing United States civilian and military justice systems, the Federal
			 Government possesses other legal authorities that may be useful as tools in
			 detaining and prosecuting international terrorists, including authority to
			 detain illegal aliens under Federal immigration laws.
				(12)Given the failure of the military
			 commissions system established under the Military Commissions Act of 2006
			 (Public Law 109–366) and other authorities, the legal and constitutional
			 obstacles to fully implementing military commissions system, and the success
			 and potential of the civilian and military justice systems in bringing
			 terrorists to justice, the national security of the United States is best
			 served by vigorously pursuing efforts to bring terrorists to justice through
			 the United States civilian and military justice systems.
				302.Repeal of Military
			 Commissions Act of 2006
				(a)Repeal of
			 authority To conduct certain military commissions
					(1)In
			 generalSubtitle A of title 10, United States Code, is amended by
			 striking chapter 47A.
					(2)Clerical
			 amendmentThe tables of
			 chapters at the beginning of subtitle A, and at the beginning of part II of
			 subtitle A, of title 10, United States Code, are each amended by striking the
			 item relating to chapter 47A.
					(b)Conforming
			 amendments to Uniform Code of Military JusticeChapter 47 of title 10, United States Code
			 (the Uniform Code of Military Justice), is amended as follows:
					(1)Repeal of
			 applicability to lawful enemy combatantsSection 802(a) (article
			 2(a)) is amended by striking paragraph (13).
					(2)Repeal of
			 exclusion of applicabilitySections 821, 828, 848, 850(a), 904,
			 and 906 (articles 21, 28, 48, 50(a), 104, and 106) are each amended by striking
			 the following sentence: This section does not apply to a military
			 commission established under chapter 47A of this title..
					(3)Repeal of
			 inapplicability of requirements relating to regulationsSection
			 836 (article 36) is amended—
						(A)in subsection (a),
			 by striking , except as provided in chapter 47A of this title,;
			 and
						(B)in subsection (b),
			 by striking , except insofar as applicable to military commissions
			 established under chapter 47A of this title.
						(c)Repeal of
			 punitive article of conspiracySection 881 of title 10, United
			 States Code (article 81 of the Uniform Code of Military Justice), is
			 amended—
					(1)by
			 striking (a) before Any person; and
					(2)by striking
			 subsection (b).
					(d)Repeal of
			 provisions relating to treaty requirementsThe Military
			 Commissions Act of 2006 (Public Law 109–366) is amended by striking section 5
			 and subsection (a) of section 6.
				(e)Repeal of
			 revision to war crimes offense under Federal criminal code
					(1)In
			 generalSection 2441 of title 18, United States Code, is
			 amended—
						(A)in subsection (c),
			 by striking paragraph (3) and inserting the following new paragraph (3):
							
								(3)which constitutes a violation of common
				Article 3 of the international conventions signed at Geneva, 12 August 1949, or
				any protocol to such convention to which the United States is a party and which
				deals with non-international armed conflict;
				or
								; and
						(B)by striking
			 subsection (d).
						(2)Retroactive
			 applicabilityThe amendments
			 made by this subsection shall take effect as of November 26, 1997, as if
			 enacted immediately after the amendments made by section 583 of Public Law
			 105–118 (as amended by section 4002(e)(7) of Public Law 107–273).
					(f)Repeal of
			 additional prohibition on cruel, inhuman, or degrading treatment or
			 punishmentThe Military Commissions Act of 2006 (Public Law
			 109–366) is amended by striking subsection (c) of section 6.
				(g)Repeal of habeas
			 corpus provision
					(1)RepealSection 2241 of title 28, United States
			 Code, is amended by striking subsection (e).
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date of the enactment of this Act, and
			 shall apply to all cases, without exception, pending on or after the date of
			 the enactment of this Act.
					(h)Repeal of
			 revisions to Detainee Treatment Act of 2005 relating to protection of certain
			 United States government personnel
					(1)In
			 generalSection 1004(b) of
			 the Detainee Treatment Act of 2005 (42 U.S.C. 2000dd–1(b)) is amended—
						(A)by striking
			 shall provide and inserting may provide;
						(B)by striking
			 or investigation after criminal prosecution;
			 and
						(C)by striking
			 whether before United States courts or agencies, foreign courts or
			 agencies, or international courts or agencies,.
						(2)Conforming
			 repealThe Military Commissions Act of 2006 (Public Law 109–366)
			 is amended by striking subsection (b) of section 8.
					(i)Repeal of
			 authority To conduct combatant status review tribunalsThe Detainee Treatment Act of 2005 (title X
			 of Public Law 109–148) is amended by striking section 1005 (10 U.S.C. 801
			 note).
				303.Closure of detention
			 facility at Naval Station, Guantanamo Bay, Cuba, and treatment of unlawful
			 enemy combatants
				(a)Closure of
			 Guantanamo Bay Detention FacilityNot later than 180 days after the date of
			 the enactment of this Act—
					(1)the President shall
			 close the Department of Defense detention facility at Guantanamo Bay, Cuba;
			 and
					(2)each individual
			 detained at such facility who has been designated as an enemy combatant or
			 unlawful enemy combatant shall be removed from the facility and—
						(A)transferred to a
			 military or civilian detention facility in the United States, charged with a
			 violation of United States law, and tried in a court constituted pursuant to
			 Article III of the Constitution or military legal proceeding before a
			 regularly-constituted court;
						(B)transferred to an
			 international tribunal operating under the authority of the United Nations with
			 jurisdiction to hold trials of such individuals;
						(C)transferred to the
			 individual’s country of citizenship or a different country for further legal
			 process, as long as that the transfer complies with the Convention Relating to
			 the Status of Refugees, done at Geneva July 28, 1951, the United Nations
			 Convention Against Torture and Other Forms of Cruel, Inhuman or Degrading
			 Treatment or Punishment, done at New York December 10, 1984, and Federal law;
			 or
						(D)released from any
			 further detention and, if possible, transferred to the individual’s country of
			 citizenship in accordance with the obligations of the United States under
			 international human rights and humanitarian law.
						(b)Treatment of
			 enemy combatantsNot later
			 than 60 days after the date of the enactment of this Act, the President shall
			 submit to Congress a plan for the prosecution, transfer, release, or other
			 disposition of the cases of all individuals designated as enemy combatants or
			 unlawful enemy combatants, as defined in section 948a(1) of title 10, United
			 States Code, as in effect immediately before the enactment of this Act.
				(c)Immigration
			 StatusThe transfer of an individual under subsection (a) shall
			 not be considered an entry into the United States for purposes of immigration
			 status.
				304.Sense of
			 CongressIt is the sense of
			 Congress that the President—
				(1)should vigorously
			 investigate and prosecute, to the full extent of the law, individuals and
			 organizations suspected of involvement with international terrorism, using all
			 available assets of the United States civilian and military justice
			 systems;
				(2)should carry out a
			 review of the capacity of the United States criminal justice system to
			 successfully investigate and prosecute individuals and organizations suspected
			 of terrorism, including the adequacy of existing Federal anti-terrorism laws,
			 and should inform Congress of any gaps or obstacles limiting the ability of the
			 United States to bring terrorists to justice; and
				(3)should take
			 immediate measures to enhance international legal cooperation in the
			 investigation and prosecution of individuals and organizations suspected of
			 involvement in international terrorism, including enhancing international
			 police cooperation and working to improve the capacity of and enhance United
			 States participation in international tribunals to prosecute terrorist
			 acts.
				IVIntegrity in
			 custodial interrogations
			401.Uniform standards
			 for the conduct of interrogation of persons in the custody or control of the
			 intelligence community
				(a)In
			 generalThe President shall
			 establish uniform standards for the interrogation of persons in the custody or
			 under the effective control of the United States.
				(b)Standards
					(1)In
			 generalThe standards established under subsection (a) shall
			 include a list of all practices or techniques of interrogation that personnel
			 of the United States are authorized to practice during such an interrogation;
			 and
					(2)ProhibitionsThe
			 President shall ensure that no practice or technique of interrogation is
			 authorized if such practice or technique subjects a person in the custody or
			 under the effective control of the United States to cruel, inhuman, or
			 degrading treatment in violation of Federal law, including—
						(A)common Article 3
			 of the international conventions, done at Geneva August 12, 1949, or any
			 protocol to such conventions to which the United States is a party; or
						(B)the Convention
			 Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment,
			 done at New York December 10, 1984 and entered into force for the United States
			 on November 20, 1994.
						(c)Input from the
			 intelligence communityThe Director of National Intelligence and
			 the Secretary of Defense shall be responsible for obtaining and providing to
			 the President input from the head of each element of the intelligence community
			 and each branch of the Armed Forces during the development and revision of the
			 standards established under subsection (a).
				(d)TrainingThe
			 Director of National Intelligence and the Secretary of Defense shall ensure
			 that personnel of the intelligence community and the United States Armed
			 Forces, respectively, who are responsible for the interrogation of persons in
			 the custody or under the effective control of the United States receive
			 training regarding the Federal and international obligations and laws
			 applicable to the humane treatment of detainees, including protections afforded
			 under the conventions referred to in subparagraphs (A) and (B) of subsection
			 (b)(2).
				(e)Report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to Congress a report on the
			 implementation of this section, including the standards established under
			 subsection (b)(1).
					(2)UpdateNot
			 later than 30 days after the President approves a change to the standards
			 established under subsection (b)(1), the President shall submit to Congress an
			 update of such standards.
					(3)FormThe
			 report under paragraph (1) and updated standards under paragraph (2) shall be
			 submitted in unclassified form, but may include a classified annex.
					402.Prohibition on
			 the use of private contractors for activities involving persons in the custody
			 or under the effective control of the intelligence community
				(a)In
			 generalTitle XI of the
			 National Security Act of 1947 (50 U.S.C. 442 et seq.) is further amended by
			 adding at the end the following new section:
					
						1104.Prohibition on
				the use of private contractors for activities involving persons in the custody
				or under the effective control of the intelligence community
							(a)In
				generalNotwithstanding any other provision of law, no element of
				the intelligence community may award a contract for performance related to an
				activity described in subsection (b).
							(b)ActivitiesAn
				activity described in this subsection—
								(1)is an activity
				relating to the capture, custody, control, or other pertinent interaction with
				an individual who is a detainee or prisoner in the custody or under the
				effective control of the Federal Government, including, with regard to such an
				individual—
									(A)arrest;
									(B)interrogation;
									(C)detention;
				or
									(D)transportation or
				transfer; and
									(2)does not include the performance of work
				related to language interpretation, if such work occurs under the direct
				supervision of Federal Government personnel, or to the provision of medical
				assistance or
				treatment.
								.
				(b)Conforming
			 amendmentThe table of
			 contents in the first section of such Act is amended by adding at the end the
			 following new item:
					
						
							Sec. 1104. Prohibition on the use of
				private contractors for activities involving persons in the custody or under
				the effective control of the intelligence
				community.
						
						.
				(c)Effective
			 dateSection 1104 of the National Security Act of 1947 (as added
			 by subsection (a)) shall take effect on the date that is 180 days after the
			 date of the enactment of this Act.
				403.Requirement for
			 videotaping or otherwise electronically recording strategic
			 interrogations
				(a)In
			 GeneralIn accordance with the guidelines developed pursuant to
			 subsection (e) and section 401, the President shall take such actions as are
			 necessary to ensure the videotaping or otherwise electronically recording of
			 each strategic intelligence interrogation of any person who is in the custody
			 or under the effective control of the United States or under detention in a
			 United States facility.
				(b)Classification
			 of informationTo protect United States national security, the
			 safety of the individuals conducting or assisting in the conduct of a strategic
			 intelligence interrogation, and the privacy of persons described in subsection
			 (a), the President shall provide for the appropriate classification of video
			 tapes or other electronic recordings made pursuant to subsection (a). The use
			 of such classified video tapes or other electronic recordings in a civilian or
			 military court proceeding or other proceeding under the laws of the United
			 States shall be governed by applicable rules, regulations, and law.
				(c)ExclusionNothing
			 in this section shall be construed as requiring—
					(1)any member of the
			 Armed Forces engaged in direct combat operations to videotape or otherwise
			 electronically record a person described in subsection (a); or
					(2)the videotaping or
			 other electronic recording of tactical questioning, as such term is defined in
			 the Army Field Manual on Human Intelligence Collector Operations (FM 2–22.3,
			 September 2006), or any successor thereto.
					(d)Guidelines for
			 videotape and other electronic recordings
					(1)Development of
			 guidelinesThe President shall develop and adopt uniform
			 guidelines designed to ensure that the videotaping or other electronic
			 recording required under subsection (a), at a minimum—
						(A)promotes full
			 compliance with the laws of the United States;
						(B)is maintained for
			 a length of time that serves the interests of justice in cases for which trials
			 are being or may be conducted pursuant to applicable United States law;
						(C)promotes the
			 exploitation of intelligence; and
						(D)ensures the safety
			 of all participants in the interrogations.
						(2)Submittal to
			 CongressNot later than 30 days after the date of the enactment
			 of this Act, the President shall submit to Congress a report containing the
			 guidelines developed under paragraph (1). Such report shall be submitted in
			 unclassified form, but may include a classified annex.
					(e)Strategic
			 intelligence interrogation definedIn this section, the term
			 strategic intelligence interrogation means an interrogation of a
			 person described in subsection (a) conducted by a personnel of the intelligence
			 community or a member of the United States Armed Forces at—
					(1)corps or theater-level military detention
			 facility, as defined in the Army Field Manual on Human Intelligence Collector
			 Operations (FM 2–22.3, September 11, 2006) or any successor thereto, or a
			 comparable centralized detention facility operated by any element of the
			 intelligence community (as defined in section 3(4) of the National Security Act
			 of 1947 (50 U.S.C. 401a(4)));
					(2)a detention
			 facility outside the area of operations (AOR) where the detainee or prisoner
			 was initially captured, including—
						(A)a detention
			 facility owned, operated, borrowed, or leased by the United States Government;
			 and
						(B)a detention
			 facility of a foreign government at which United States Government personnel
			 are permitted to conduct interrogations by the foreign government in
			 question.
						VBuilding long-term
			 capacity for effective human intelligence collection 
			501.Sense of
			 Congress regarding international cooperation on human intelligence
			 collection
				(a)FindingsCongress
			 finds the following:
					(1)Key allies of the
			 United States have accrued significant experience over the course of several
			 years in the collection of human intelligence relating to efforts to prevent
			 terrorism and eradicate terrorist organizations.
					(2)The United States
			 could substantially benefit from cooperation with such allies on identifying
			 and examining the most effective laws, practices, and policies relating to
			 human intelligence collection.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)the President,
			 acting through the Secretary of Defense and the Director for National
			 Intelligence, should cooperate with other nations to support the mutual
			 improvement of human intelligence collection capabilities, including
			 through—
						(A)the mutual
			 exchange and review of doctrine, laws and regulations, best practices, and
			 lessons learned relating to human intelligence collection capabilities;
						(B)participation by
			 United States personnel in international exercises relating to human
			 intelligence collection; and
						(C)participation by
			 United States personnel in seminars, conferences, and other educational
			 activities relating to human intelligence collection; and
						(2)the President should not cooperate with
			 regards to human intelligence collection with a nation that is not a party to
			 the Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment
			 or Punishment.
					502.Interagency
			 Center for Excellence on Human Intelligence Collection United States
				(a)Center
			 AuthorizedThe President, in consultation with the Director of
			 National Intelligence and the Secretary of Defense, shall establish a center to
			 be known as the United States Center for Excellence in Human Intelligence
			 Collection (in this section referred to as the Center).
				(b)PurposeThe
			 purpose of the Center shall be to educate and train members of the United
			 States Armed Forces and personnel of the intelligence community to conduct
			 research and examine doctrine and policy related to human intelligence
			 collection, with emphasis on practices related to the interrogation and
			 detention of hostile actors and human intelligence collection on the
			 battlefield or in relation to United States efforts to combat global
			 terrorism.
				(c)DutiesThe
			 Center shall—
					(1)provide and facilitate education and
			 training for members of the United States Armed Forces and personnel of the
			 intelligence community on the practice of human intelligence collection,
			 including—
						(A)strategies,
			 techniques, best practices, and lessons learned relating to the interrogation
			 of individuals for intelligence purposes;
						(B)United States
			 policy, regulations, and law regarding authorized interrogation practices and
			 techniques;
						(C)strategies,
			 techniques, best practices, and lessons learned relating to human source
			 operations for intelligence purposes; and
						(D)command,
			 management, and oversight of U.S. personnel involved in human intelligence
			 collection;
						(2)collaborate with
			 existing agency or service specific entities that provide education and
			 training on the practice of human intelligence collection, and provide advanced
			 training for instructors at such entities;
					(3)foster
			 interoperability and cooperation between human intelligence collectors working
			 for different elements of the intelligence community;
					(4)provide and
			 facilitate ongoing study and scientific research into all aspects of operations
			 and doctrine relating to human intelligence collection, including the
			 identification of best practices and the development of recommendations for
			 policy and doctrine reform; and
					(5)conduct a regular
			 review of United States policies relating to human intelligence
			 collection.
					(d)Eligible
			 personnelThe Center may provide training and education
			 to—
					(1)members of the
			 United States Armed Forces;
					(2)personnel employed
			 by an element of the intelligence community; and
					(3)other personnel of
			 the Federal Government, at the discretion of the President.
					(e)Annual
			 reportNot later than March 31 of each year, the President shall
			 submit to Congress a report on the activities of the Center during the
			 preceding year.
				(f)Intelligence
			 community definedIn this
			 section, the term intelligence community has the meaning given
			 the term in section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
				503.United States
			 Military Intelligence Specialists
				(a)FindingsCongress
			 finds the following:
					(1)Ensuring the
			 national security of the United States, including through long-term efforts to
			 combat global terrorism, the vigilant defense against proliferation and use of
			 weapons of mass destruction, and the use of military force as a last resort to
			 defend the Nation, will require a sustained capacity for effective human
			 intelligence collection.
					(2)The United States
			 Armed Forces will, in the course of carrying out their duties in defense of our
			 Nation, be required to carry out human intelligence collection
			 activities.
					(3)Improving the
			 human intelligence collection capacity of the United States Armed Forces
			 requires the maintenance of a corps of career military professionals in the
			 discipline of human intelligence who are experts in the practice and management
			 of human intelligence collection and who can carry out sustained long-term
			 intelligence operations.
					(b)Improvement of
			 Human Intelligence Collection CapabilitiesThe Secretary of
			 Defense shall develop a strategy to—
					(1)reform
			 organizational and incentive structures to—
						(A)provide for
			 career-long focus in the human intelligence discipline for military officers of
			 each military department;
						(B)ensure career
			 advancement opportunities for officers specializing in the human intelligence
			 discipline that are focused on human intelligence collection, rather than
			 service with or command of a military unit not involved in the intelligence
			 discipline; and
						(C)organize, within
			 the human intelligence career field, assignments, promotions, and incentives
			 structured with the goal of developing and increasing expertise in the human
			 intelligence discipline and preparing officers for greater responsibilities
			 within that discipline;
						(2)provide ongoing
			 professional education and development in specialized intelligence skills,
			 specialized language and cultural skills, relevant law and doctrine pertaining
			 to the practice of human intelligence activities, and command, management, and
			 oversight of personnel involved in human intelligence activities;
					(3)provide training
			 in human intelligence activities for select personnel not assigned to an
			 intelligence career field in order to enable a surge capacity for assigning
			 personnel to human intelligence activities when additional personnel are needed
			 for military intelligence activities; and
					(4)assign human
			 intelligence personnel to positions according to geographic, language, or
			 cultural expertise.
					(c)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to Congress a report on the
			 development of the strategy required under subsection (b).
				504.Strategy for
			 Detention of Terrorist Suspects and Convicts
				(a)FindingsCongress
			 finds the following:
					(1)A
			 2006 study by George Washington University and the University of Virginia
			 entitled Out of the Shadows found that Radicalization in
			 prisons is a global problem and bears upon the national security of the
			 U.S..
					(2)The Report of the
			 Task Force on the Future of Terrorism, a task force created at the direction of
			 the Secretary of Homeland Security and comprised of members of the Homeland
			 Security Advisory Council, recommended to the Secretary of Homeland Security
			 that The Department should develop and immediately implement, in concert
			 with the Department of Justice and State and local corrections officials, a
			 program to address prisoner radicalization and post-sentence
			 reintegration.
					(3)Since Operation
			 Iraqi Freedom began in March 2003, the United States has detained more than
			 65,000 Iraqis, with each individual remaining in detention for an average of
			 over 300 days.
					(4)On April 8, 2007,
			 the Los Angeles Times reported that U.S. run detention camps in Iraq
			 have become a breeding ground for extremists where Islamic militants recruit
			 and train supporters..
					(b)Strategy
			 requiredNot later than one year after the enactment of this Act,
			 the President, in consultation with the Secretary of Homeland Security, the
			 Attorney General, the Secretary of Defense, and the Director of National
			 Intelligence, shall submit to Congress a strategy for the detention of
			 terrorist suspects and convicts. Such strategy shall include—
					(1)an assessment of
			 the threat posed by radicalization or recruitment for terrorist activities of
			 detained and imprisoned individuals; and
					(2)a
			 plan for minimizing radicalization and terrorist recruitment in detention or
			 prison facilities operated by the United States that—
						(A)addresses the
			 potential radicalization of prisoners in facilities operated by the Bureau of
			 Prisons or by State or local authorities within the United States; and
						(B)addresses the
			 potential radicalization of prisoners in detention facilities operated by the
			 United States in an area where the United States Armed Forces are conducting
			 combat or peacekeeping operations, including detention facilities in Iraq and
			 Afghanistan.
						
